In an action for a declaratory judgment and injunctive relief, plaintiffs appeal from an order of the Supreme Court, Rockland County, dated November 27, 1979, which denied plaintiffs’ motion for summary judgment and granted summary judgment to defendants. Order modified by adding thereto, after the words “dismissed in all respects”, the following: “except that it is declared that the curriculum is the province of the school board and there was no violation of plaintiffs First Amendment rights.” As so modified, order affirmed, with $50 costs and disbursements payable to defendants. We agree with the reasoning of Special Term. Furthermore, the issue on appeal has previously been decided by this court (see Deer Park Teachers Assn. v Board of Educ., 74 AD2d 814). However, since this was an action, inter alia, for a declaratory judgment, the complaint should not have been dismissed in its entirety (see Lanza v Wagner, 11 NY2d 317, app dsmd 371 US 74). Damiani, J. P., Cohalan, Hargett and Weinstein, JJ., concur.